Exhibit 99.3 Vantage Drilling Company to Present at the DnB NOR Markets Offshore & Shipping Management Access Conference 2009 HOUSTON, TX (MARKET WIRE) 03/03/2009 Vantage Drilling Company (“Vantage” or, the “Company”) (AMEX: VTG) today announced that Paul A. Bragg, Chairman and Chief Executive Officer of Vantage, will present at the DnB NOR Markets Offshore & Shipping Management Access Conference 2009 being held in Oslo, Norway on Wednesday, March 4, 2009. Mr. Bragg’s presentation is scheduled for 9:30 a.m.
